EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Raymond Chew on 05/19/2020.

The application has been amended as follows: 

Replace claim 1 as follows:
“A polymer pre-laid waterproof rolling material, wherein the polymer pre-laid waterproof rolling material comprising a polymer base material layer, a pressure-sensitive adhesive layer on the polymer base material layer, a sand anti-sticking layer on the pressure-sensitive adhesive layer, a lapping layer and a release film layer on the lapping layer, wherein there are two pairs of the lapping layer and release film layer, which are respectively positioned at the two ends of the polymer base material layer and are respectively positioned on the upper surface and the lower surface thereof;
wherein the pressure-sensitive adhesive layer includes the following components: 
25-35 parts by mass of a styrene-isoprene-styrene block copolymer; 
32-38 parts by mass of a C5 petroleum resin; 
5-12 parts by mass of a 145 pentaerythritol modified rosin resin; 
25-32 parts by mass of a naphthenic oil; 
0.3 parts by mass of an antioxidant; and 
0.5 parts by mass of a UV light stabilizer; 
the C5 petroleum resin has a softening point of 95-105°C. and a color number of less than 4; the naphthenic oil has a kinematic viscosity of 9-11 mm2 at 100°C and a density of 0.8950 g/cm3-0.9100 g/cm3 at 20°C; 
wherein the lapping layer comprises the following components: 
32-38 parts by mass of a styrene-isoprene-styrene block copolymer; 
38-47 parts by mass of a hydrogenated C5 resin; 
1-8 parts by mass of a terpene phenol resin; 
15-20 parts by mass of polyisobutylene; 
0.3 parts by mass of an antioxidant; and 
0.5 parts by mass of a UV light stabilizer; 
the hydrogenated C5 resin has a softening point of 95-105°C and a color number of 0, the terpene phenol resin has a softening point of 115°C, and the average molecular weight of the polyisobutylene is 1000.”
Claim 2, line 2, after “block copolymer” insert “of the pressure-sensitive adhesive layer”.
Claim 2, line 3, , after “block copolymer” insert “of the pressure-sensitive adhesive layer”.

Claim 3, line 9, after “vacuumizing” insert “the”.
Claim 3, line 10, after “discharging” insert “the”.
Cancel claims 8-10.






















Replace abstract as follows:
“A polymer pre-laid waterproof rolling material, including a polymer base material layer, a pressure-sensitive adhesive layer on the polymer base material layer, and a sand anti-sticking layer on the pressure-sensitive adhesive layer; the pressure-sensitive adhesive layer includes: 25-35 parts by mass of a styrene-isoprene-styrene block copolymer; 32-38 parts by mass of a C5 petroleum resin; 5-12 parts by mass of a 145 pentaerythritol modified rosin resin; 25-32 parts by mass of a naphthenic oil; 0.3 parts by mass of an antioxidant; and 0.5 parts by mass of a UV light stabilizer; the C5 petroleum resin has a softening point of 95-1050C and a color number of less than 4; the naphthenic oil has a kinematic viscosity of 9-11 mm2 at 1000C and a density of 0.8950 g/cm3-0.9100 g/cm3 at 20°C. The pressure-sensitive adhesive layer has a stronger bonding effect with sintered sand and further improves the bonding effect with concrete.”











Reasons for Allowance

Claims 1-7 are allowed.
The present claims are allowable over the “closest” prior art Cai et al. (CN 106183268).
The following is an examiner’s statement of reasons for allowance:
The present claims are drawn to a polymer pre-laid waterproof rolling material comprising a polymer base material layer, a pressure-sensitive adhesive layer on the polymer base material layer, a sand anti-sticking layer on the pressure-sensitive adhesive layer, a lapping layer and a release film layer on the lapping layer, wherein there are two pairs of the lapping layer and release film layer, which are respectively positioned at the two ends of the polymer base material layer and are respectively positioned on the upper surface and the lower surface thereof, wherein the PSA layer and the lapping layer comprise specific compositions as disclosed in claim 1.
Cai discloses prelaying waterproof rolling material comprising a polymer substrate layer, PSA layer and antisticking layer on the PSA layer, wherein the PSA layer comprising 20-30 wt.% of styrene-isoprene-styrene block copolymer, 20-35 wt.% softening agent, 36-45 wt.% of a blend of C5 petroleum resin and hydrogenated rosin resin, 0.2-0.8 wt.% antioxidant and 0.5-1 wt.% UV stabilizer. However, Cai does not disclose a lapping layer, its composition and a release film layer on the lapping layer, wherein there are two pairs of the lapping layer and release film layer, which are respectively positioned at the two ends of the polymer base material layer and are respectively positioned on the upper surface and the lower surface thereof.
In light of above it is clear that the rejections of record are untenable and thus, the present claims are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143. The examiner can normally be reached 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR SHAH/Primary Examiner, Art Unit 1787